Case 3:17-cv-00899-TJC-JBT Document 63 Filed 12/19/18 Page 1 of 2 PageID 324



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   DOUGLAS LONGHINI,
   individually,

         Plaintiff,

   v.                                               Case No. 3:17-cv-899-J-32JBT

   GATEWAY RETAIL CENTER,
   LLC, WINGIN’ IT INVESTMENTS,
   INC., and NEIL, INC.,

         Defendants.



                                      ORDER

         This Americans with Disabilities Act (“ADA”) case is before the Court on

   the parties’ Joint Motion for Approval of Settlement Agreement (Doc. 57). The

   Court is unwilling to approve, and retain jurisdiction to enforce, a settlement

   agreement containing confidential terms it has not reviewed. Settlement

   Agreement ¶ 7; see also Doc. 44 (stating that the Court will not retain

   jurisdiction to enforce an agreement it has not reviewed). Additionally, the

   Court has other concerns about the agreement 1 and is skeptical that it needs




         1  For example, the agreement states that the agreed to modifications are
   necessary to make the subject property ADA compliant. However, the agreement also
   states that Defendant denies any violation of the ADA.
Case 3:17-cv-00899-TJC-JBT Document 63 Filed 12/19/18 Page 2 of 2 PageID 325



   to approve the parties’ private settlement agreement and retain jurisdiction to

   enforce it.

         Accordingly, it is hereby

         ORDERED:

         1. The parties’ Joint Motion for Approval of Settlement Agreement (Doc.

   57) is DENIED.

         2. Not later than January 25, 2019, the parties shall file appropriate

   documents to close out the file.

         3. The hearing scheduled for January 3, 2019 is CANCELLED.

         4. The Clerk shall terminate all pending motions and deadlines and

   administratively close the file.

         DONE AND ORDERED in Jacksonville, Florida this 19th day of

   December, 2018.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

   jb
   Copies to:

   Counsel of record




                                         2
